UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2325


HEYDI YUVISSA DE LEON MARTINEZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 12, 2015                  Decided:   June 18, 2015


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Patricia I. Klingenberg, LAW OFFICE OF PATRICIA I. KLINGENBERG,
San Diego, California, for Petitioner.      Benjamin C. Mizer,
Acting Assistant Attorney General, Ernesto H. Molina, Jr.,
Assistant Director, D. Nicholas Harling, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Heydi Yuvissa De Leon Martinez, a native and citizen of

Guatemala, petitions for review of an order of the Board of

Immigration       Appeals         (“Board”)       dismissing        her    appeal          from   the

immigration       judge’s              denial    of     her       requests       for        asylum,

withholding       of   removal,           and    protection        under       the    Convention

Against     Torture.              We    have     thoroughly        reviewed      the        record,

including the transcript of De Leon Martinez’s merits hearing

and   all    supporting           evidence.            We    conclude     that       the     record

evidence     does      not    compel        a    ruling       contrary     to        any    of    the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012),     and     that      substantial         evidence         supports      the        Board’s

decision.     See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly,           we    deny     the       petition      for    review          for    the

reasons     stated     by     the       Board.         See   In   re:     De    Leon       Martinez

(B.I.A. Nov. 4, 2014).                   We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before        this        court    and    argument     would       not       aid    the

decisional process.

                                                                               PETITION DENIED




                                                  2